RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.
Amendments to claims 1, 81, and 115, filed on 23 March 2022, have been entered in the above-identified application.  Claims 118-123 have been added and claims 2-34, 37-40, 43-46, 48-51, 53-57, 58-61, 64-80, 83-91, 93, 98-108, and 113-114 have been cancelled by applicant.  Claims 1, 35, 36, 41, 42, 47, 52, 62, 63, 81, 82, 92, 94, 95, 96, 97, 109-112, and 115-123 are pending, of which claims 81, 82, 92, 94, 95, 97 remain withdrawn from consideration as described on page 3 of the Office Action mailed on 22 March 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

WITHDRAWN REJECTIONS
Each of the 35 U.S.C. § 103 rejections of the claims as set forth in the office action filed 18 January 2022 have been withdrawn due to applicant’s amendments.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 122-123 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 122 and 123, these claims recite that the face laminate is attached to a bottle.  However, claim 1 recites that the face laminate is in the form of a continuous label web having a plurality of labels wound into a roll for dispensing.  The scope of the claims is unclear as it is not clear how the face laminate can be both in the form of a label web having a plurality of labels wound into a roll as in claim 1, and also be attached to a bottle as recited in claims 122-123.
Claim Rejections - 35 USC § 103
Claims 1, 35, 36, 41, 42, 47, 52, 96, 109, 115, 117, 118, 122, and 123 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schneider (U.S. Pub. 2011/0215018) in view of Khatib (U.S. Pat. 5,674,626) and Boonstra (U.S. Pub. 2010/0139707).
Regarding claim 1, Schneider discloses a multilayer label to be applied to a reusable container. FIGS. 3 and 4 show representative labels disposed on curved containers.  FIG. 4 contains the following layers in order, see description at p. 4, [0045]:
27 – mono- or bi-axially oriented polymeric film, reading on the claimed second layer
25 – laminating adhesive, reading on the second adhesive layer
11b – printed decorative layer, reading on the print located on printable surfaces between the first and second layer
19b (described as 9b in the description) – biaxially oriented polymeric film, reading on the claimed first layer
13b – pressure-sensitive adhesive layer which is adapted to be detached in a washing liquid at a temperature between about 50 °C and about 95 °C, see p. 1, [0007], reading on the claimed first adhesive layer

It would have been obvious to have selected a mono-axially oriented polymeric film for layer 27 (reading on the claimed second layer) to arrive at the claimed invention, as Schneider teaches that such a layer can be biaxially or monoaxially stretched, see p. 4, [0045]. Schneider is silent regarding annealing of the mono-axially oriented layer and thus such a layer is considered to be non-annealed.
Schneider does not specify a release layer comprising a release agent formed over the second layer (layer 27).  Schneider also does not specify that the multilayer label is wound into a roll for dispensing with a dispensing machine as claimed.  Schneider also does not specify that the pressure-sensitive adhesive is an aqueous dispersion of acrylates.
Khatib describes a release composition for printable linerless labels, see title and abstract. The release composition is applied to the opposite side of the substrate as the pressure-sensitive adhesive layer, see abstract and col. 3, lines 44-67.  The release coating composition is a polysiloxane material, see id.  Khatib teaches a continuous label well and roll having a plurality of individual precut labels attached to each other by a web, see FIGS. 4, 5, and 6 and description at col. 6, lines 24-64. The individual labels are separated with less than complete severing by the use of fine perforations or die cuts, see col. 6, lines 27-28 and line 48.  This is a weakened bridge reading on an uncut bridge within the meaning of the claims as defined in the specification at p. 81, lines 23-29.  Thus an uncut bridge 37 separates the individual die cut labels with no matrix material around the individual labels 36 as shown in FIG. 4 of Khatib, copied below.  See also description at col. 6, lines 24-34.

    PNG
    media_image1.png
    366
    815
    media_image1.png
    Greyscale


Khatib also teaches that a coating of pressure-sensitive adhesive is associated with the label, and a particularly desirable pressure-sensitive adhesive is a water-based acrylic adhesive, reading on an aqueous dispersion of acrylates as claimed.  See col. 3, lines 6-30.  A copolymer of 2-ethylhexyl acrylate, acrylic acid, and vinyl acetate is described in the reference, see id.
The limitation of wound into a roll “for dispensing with an automatic label dispensing machine…” and “…feed the labels onto a surface of a product to be labeled which is a plastic bottle exhibiting heat shrinkage during washing”, are deemed to be statements with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP § 2111.02.  In this case, the labels of Schneider modified by Khatib results in a roll of die-cut labels which could be dispensed in a machine, such as a machine which peels the die cut label from the remaining labelstock to dispense a label.  Furthermore, automation of a manual activity to achieve the same result, namely using a machine to dispense labels rather than manually dispensing labels, is generally not sufficient to distinguish over the prior art.  See MPEP § 2144.04(III).
Schneider and Khatib are analogous because they are similar in structure and function, as each describes linerless pressure-sensitive adhesive layers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a release coating composition to the outermost, opposite side of the multilayer label as the pressure-sensitive adhesive layer as taught in Khatib in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include such a release coating to allow the labels to be unrolled from a roll of labels without the need for a liner web to be torn off and discarded when a label is used. See col. 1, lines 11-28 of Khatib.
Schneider teaches that the adhesive label may be debonded from a bottle during washing conditions at temperatures above 50 °C, such as 70 °C or 80 °C, see p. 1, [0007] and p. 2, [0018]. However, Schneider does not also specify that the washing liquid is an aqueous alkaline solution.
Boonstra describes a washable pressure-sensitive adhesive laminate which can be removed from a bottle at appropriate conditions, see abstract and p. 1, [0002].  The laminates may be washed completely off of the labeled bottle after exposure to a washing solution of sodium hydroxide in demineralized water having a temperature above 50 °C or above 65 °C, see p. 9, [0113-0116].  Suitable adhesives include acrylic copolymers comprising primarily 2-ethylhexyl acrylate (see p. 3, [0041]).
Schneider, Khatib, and Boonstra are analogous because they each disclose laminate printed label materials which are debondable upon exposure to a washing liquid at elevated temperature.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an aqueous alkaline washing liquid in the 65-75 °C temperature range to debond the adhesive label to arrive at the claimed invention, as Boonstra teaches that such conditions allow for the label to be rapidly and completely debonded from the labeled article, see p. 9, [0113].
Regarding claim 35, Schneider discloses that the biaxially stretched polymeric film layer 9 is preferably composed of polyethylene terephthalate (PET), see p. 3, [0032].  Other suitable polymers include polyvinyl chloride, polystyrene, polypropylene, polyethylene, polylactic acid, or cycloolefin copolymers, see p. 2, [0019].
Regarding claim 36, Khatib teaches that the substrates of the invention may include polyester, vinyl, bond paper, or latex-impregnated paper. See col. 2, lines 61-67.  It would have been obvious to substitute polymer film 9 of Schneider for a paper based layer as taught in Khatib as Khatib teaches that these are recognized equivalents for substrates in the adhesive label art. In the alternative, Schneider teaches using that the polymeric film layer may be a part of a film composite layer (see p. 2, [0021]), and thus a paper layer may be included in addition to the polymeric layer based on the description of suitable substrates as taught in Khatib to arrive at the claimed invention.
Regarding claim 41, Schneider describes the layer 27 in FIG. 4 as a “further polymeric film layer”, see p. 4, [0045]. Thus, one would look to the disclosure of Schneider for suitable materials for such a layer.  Page 2, [0019] and p. 3, [0032] describe suitable materials for the polymeric layer to be polyethylene terephthalate (PET), polyvinyl chloride, polystyrene, polypropylene, polyethylene, polylactic acid, or cycloolefin copolymers.
Regarding claim 42, Khatib teaches that the release coating composition is polysiloxane-based, reading on silicone. See abstract and col. 3, lines 44-67.
Regarding claim 47, Schneider teaches that the interlayer laminating adhesive is preferably a two-component polyurethane adhesive which is crosslinkable by use of ultraviolet light, see p. 2, [0022].
Regarding claim 52, Boonstra teaches that the thickness of the pressure-sensitive adhesive laminate is in the range of 35 to 400 microns, most preferably about 50 to 150 microns, see p. 6, [0079].
	Regarding claim 96, The label of modified Schneider as detailed in the above rejection of claim 1 reads on a wash-off removable printed linerless face laminate web obtained by the method of claim 81.
	The method limitations in claim 81 do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because the labels of modified Schneider describe the claimed structure as detailed in the above rejection of claim 1.
Regarding claim 109, Schneider teaches that layer 9b is biaxially oriented, and thus such a layer is oriented in the machine direction.
Regarding claim 115, Khatib shows in FIG. 4 that the labels have been cut into rectangular (quadrate) shapes, but teaches that the individual labels may be cut into any shape, see col. 6, lines 35-42.  This allows for square shapes as well as round, angular, and elliptical shapes as claimed.  It would have been obvious to cut the label into a different shape as desired for the design of the label.
Regarding claim 117, Khatib in FIG. 4 shows a weakened, uncut bridge 37 between individual labels 36.  See description at col. 6, lines 24-34 in which die cuts or fine perforations are used to form the line of weakness.  This reads on perforating or partial cutting as claimed.
Regarding claim 118, Schneider teaches in Table 1 on p. 4 that the inventive adhesive films have a degree of contraction at 65 °C in the crosswise direction of 3.6%, and a degree of contraction in the lengthwise direction of 3.8%.  This corresponds to an area change at 65 °C of 7.3%.  Sample calculation: Original dimensions of 1.000 x 1.000 units for an area of 1.000 square units, final dimensions of 0.964 x 0.962 units for an area of 0.927 square units, for an areal shrinkage of 7.3%.
There is even more areal shrinkage at higher temperatures. Schneider teaches that at 80 °C, the degree of contraction in the crosswise direction is 22.5%, and in the lengthwise direction is 17.7%.  This corresponds to an areal shrinkage of 36%.  Sample calculation: 0.775 x 0.823 = 0.638 square units.  Thus the areal shrinkage at 80 °C is greater than 5% as claimed.
Regarding claims 122-123, Schneider teaches applying the label to beverage bottles, see p. 1, [0007].  Boonstra also teaches applying the label to beverage bottles, see abstract and p. 1, [0002].  While neither reference specifies a plastic or polyethylene terephthalate bottle, the labels of modified Schneider are capable of being applied to such plastic bottles as claimed.

Claims 62, 109, 110, and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) and Boonstra (U.S. Pub. 2010/0139707) in further view of Patel (U.S. Pub. 2009/0220757, now U.S. Pat. 8,541,077).  The rejection of claim 109 is in alternative to the above rejection of this claim over Schneider, Khatib, and Boonstra alone.
Claims 109, 110, and 111, Schneider and Khatib are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  Schneider does not specify all of the machine direction and biaxially orientations for the first and second film layers as specified in the claims.
Patel describes oriented multi-layer shrink labels.  The films are uniaxially oriented or biaxially oriented with preferential orientation in either the machine or the cross direction, see p. 1, [0001] and p. 3, [0040].  Patel does not require annealing of the uniaxially oriented films.  This allows for the use of a machine direction oriented film for either or both polymeric films of a laminate (reading on claims 109 and 110), or the use of a machine direction oriented film and a biaxially oriented film which has preferential orientation for the polymeric films of the laminate (reading on claim 111).
Schneider, Khatib, Boonstra, and Patel are analogous because they each disclose laminate printed label materials.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a shrinkable monoaxially machine direction oriented layer and cross direction oriented layer in the laminate as taught in Patel to arrive at the desired shrinkage condition in the machine and cross directions, see p. 4, [0053].
Claim 62, Schneider, Khatib, and Boonstra do not specify the density of the overall laminate.  However, Patel teaches that the overall film has a density of less than 1.0 g/cm3, and preferably less than 0.98 g/cm3.  See p. 3, [0039].  Densities less than 1.0 g/cm3 allow for floatation separation techniques during recycling operations, see p. 1, [0009].

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) and Boonstra (U.S. Pub. 2010/0139707) in further view of Mitchell (WO 2012/136895 A1).
Regarding claim 63, Schneider, Khatib, and Boonstra are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  Schneider does not specify the density of the overall laminate.
Mitchell describes plastic, removable labels, see abstract and p. 1, lines 6-7.  The facestock of the label may be a laminated, multilayer structure, see p. 5, line 11 to p. 6, line 3.  Mitchell teaches that when recycling of the label in a wash process, the label will most likely sink due to its specific gravity being greater than 1.  See p. 8, lines 4-13.  Thus the density of the overall label is greater than 1.0 g/cm3.  Note that the specific gravity of a liquid is measured relative to the density of water.
Schneider, Khatib, Boonstra, and Mitchell are analogous because they each disclose laminate printed label materials.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form a label having a density higher than 1 g/cm3 to allow for separation of the label from a washing liquid during a recycling process in which the label is removed from its adherend.

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) and Boonstra (U.S. Pub. 2010/0139707) in further view of Bourdelais (U.S. Pub. 2003/0031851).
Regarding claim 112, Schneider, Khatib, and Boonstra are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  Schneider teaches using a relatively stiff material for the polymeric layer, with an elasticity modulus of at least 2500 MPa, see p. 2, [0020], but does not specify the Lorentzen and Wettre stiffness of the laminate label.
Bourdelais describes printed material applied to packages, see p. 1, [0001 and 0002].  Bourdelais teaches that the substrate of the label should have a stiffness of between 20 and 270 millinewtons using a Lorentzen and Wettre stiffness tester Model 16D to allow for efficient transport, forming, and application to a package.  Below this range, the label substrates cannot be efficiently formed around a forming collar, and above this range requires the use of more expensive adhesives to bend the substrate around a radius for machine processing.  See p. 4, [0035].  Applicant has admitted in the response filed 16 October 2020 that Bourdelais discloses a stiffness of 20-270 mN/m (L&W) for application on a package.
Schneider, Khatib, and Bourdelais are analogous because they are similar in structure and function, as each discloses printed labels to be applied to substrates.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a laminated label having a stiffness within the range specified in Bourdelais in order to arrive at the claimed invention, as Bourdelais teaches that substrate stiffnesses within this range allow for efficient processing of the label without requiring more expensive high performance adhesives.  See p. 4, [0035].

Claim 116 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schneider (U.S. Pub. 2011/0215018), Khatib (U.S. Pat. 5,674,626) and Boonstra (U.S. Pub. 2010/0139707) in further view of Smith (3,892,901).
Regarding claim 116, Schneider, Khatib, and Boonstra are relied upon as described above.  Although Khatib teaches that the individual labels may be separated by an uncut bridge as shown in FIG. 4 and described at col. 6, lines 24-34, the references do not teach or suggest that the uncut bridge has a width smaller than a largest width of an individual label along the length of the continuous label web.
Smith describes a composite label web with a plurality of labels aligned in rows as shown in, e.g. FIG. 17.  The label web includes a web of supporting material, a pressure-sensitive adhesive coating, and a label material, see col. 2, lines 36-55.  The upper side of the web can include a conventional release coating, see id.  FIGS. 1, 2, and 17 depict holes 38 punched through the composite web at regular intervals, and these holes correspond to locations between cut lines 48d shown in FIG. 17.  These cuts are called “butt cuts” in the reference and may be perforation cuts as described at col. 3, lines 41-61.  Thus, at these locations, the butt cuts are located at the uncut bridge between labels, and the width of the uncut bridge is smaller than the width of an individual label.  See FIG. 17, copied below for reference.  The holes 38 serve as alignment points for a slitter knife which slices the label web into multiple strips of labels, see col. 4, lines 4-25.


    PNG
    media_image2.png
    444
    598
    media_image2.png
    Greyscale

Smith, Schneider, and Khatib are analogous because they are similar in structure and function, as each describes continuous webs with pressure-sensitive adhesive labels.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the labels to have uncut bridges between labels which are smaller in width than the rest of the label as shown in Smith in order to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to form the labels in such a manner to provide alignment points along the web for slicing a sheet of labels into multiple strips.

Claims 119, 120, 122, and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) and Boonstra (U.S. Pub. 2010/0139707) in further view of Davies (U.S. Pub. 2009/0218307).
Regarding claims 119-120, Schneider, Khatib, and Boonstra are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  The references do not specify the peel value at 65°C and reduction in peel adhesion at 65°C as claimed.
Davies describes labels for removable attachment to articles using a hot washing bath, see abstract and p. 1, [0010].  The labels include an acrylic-based adhesive, see p. 2-3, [0031].  Davies teaches that the adhesive property diminishes when the labels are subjected to elevated temperature, and the adhesive strength decreases by at least 50% or even a reduction of approximately 80% relative to the peel strength at ambient conditions, see p. 2, [0029].  This is a reduction of about 2 to about 5 times relative to the peel strength at ambient conditions, within the claimed range.  The peel adhesion value at washing conditions is low, no more than 5 N/25 mm, see id.  This overlaps the claimed range.  Washing conditions constitute being in the presence of washing fluid and temperatures of preferably 65-75 °C, see p. 2, [0027].  The washing fluid is a caustic bath, see p. 1, [0010] and p. 4, [0046].  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Schneider, Khatib, Boonstra, and Davies are analogous because they each disclose removable laminate printed label materials adhered to bottles.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form a label with a reduction in peel adhesion at 65-75°C of 2-5 times relative to the peel adhesion at ambient conditions and a peel value of less than 0.2 N/25 mm at 65°C which is within the range disclosed in Davies to arrive at the claimed invention, as Davies teaches that such an adhesive and washing conditions allow for the full removal of the label through a combination of physical and chemical means, see p. 3, [0040].
Regarding claims 122-123, Davies teaches that the label may be applied to articles made from glass, plastics, metal or ceramics, see p. 2, [0030].  Thus the label may be applied to a plastic bottle or polyethylene terephthalate bottle.

Claims 121-123 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) and Boonstra (U.S. Pub. 2010/0139707) in further view of Amberger (U.S. Pat. 6,680,097).
Regarding claims 119-120, Schneider, Khatib, and Boonstra are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  The references do not specify the adhesive has a solubility of less than 25% in aqueous alkaline solution at a temperature of 65°C as claimed.
Amberger describes labels for removable attachment to articles using a hot washing bath, see abstract and col. 1, lines 6-14.  The labels include an acrylic-based dispersion adhesive, which does not dissolve in water, see col. 3, lines 40-45 and claim 1.  The label is removable in a washing bath of caustic soda, see col. 3, lines 5-11.
Schneider, Khatib, Boonstra, and Amberger are analogous because they each disclose removable laminate printed label materials adhered to bottles.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form a removable label using an adhesive that has low solubility in the wash fluid as disclosed in Amberger to arrive at the claimed invention.  Amberger teaches that such a material allows the film label to be detached from the article as an entirety together with the adhesive bonding thereto, leaving no residues.  See col. 4, lines 56-58.
Regarding claims 122-123, Amberger teaches that the label may be applied to bottles made from glass or plastics, see col. 1, lines 6-15.  Thus the label may be applied to a plastic bottle or polyethylene terephthalate bottle.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 23 March 2022 regarding the 35 U.S.C. § 103 rejection of claims of record have been considered but are moot due to the new grounds of rejection.


Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759